IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 IN THE MATTER OF: JAHAAN SHAHEED : No. 93 WM 2019
 MOTION FOR EXTENSION PURSUANT    :
 TO RULE 311                      :



                                        ORDER



PER CURIAM

      AND NOW, this 30th day of October, 2019, the Motion for Extension of Admission

to Practice Law Pursuant to Pa.B.A.R. 311(g) is GRANTED, IN PART. In order to afford

Jahaan Shaheed time to seek full admission to the Pennsylvania bar, her temporary

admission is extended until April 30, 2020.